Motion for certiorari order denied. The statute *702(Laws of 1917, chap. 354) establishing the board of child welfare vests the power of removal of members of the board in the county judge and county superintendent of the poor. No other provision for such removal is contained in the statute. The present application seeks the exercise of that power by this court, by means of a certiorari order to review the refusal of said two county officials to remove the members of said board for alleged financial extravagance in administration. Such refusal was announced by the county judge and county superintendent of the poor after a lengthy hearing on charges made and filed by the petitioner. We are of opinion that we are without jurisdiction to review their determination. Their refusal to remove the members of the board was a matter resting in their discretion, with which we are powerless to interfere Matter of Droege (197 N. Y. 44) is authority for the proposition that a court may not impose its judgment and remove public officers, the power of removal of whom is vested in another public body or officer. Present — Kelly, P. J., Rich, Kelby, Young and Kapper, JJ.